—Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated December 28, 1987 (People v Moore, 135 AD2d 839), affirming a judgment of the County Court, Nassau County, rendered February 8, 1984.
Ordered that the application is denied.
*710The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Bracken, J. P., Miller, Ritter and Thompson, JJ., concur.